            Case 4:20-cv-00020-LPR Document 5 Filed 01/24/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on                                              PLAINTIFFS
Behalf of All Others Similarly Situated

v.                                    No. 4:20-cv-00020-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                                 DEFENDANT

                    UNOPPOSED MOTION FOR EXTENSION OF TIME

       Defendant, Pulaski County Special School District (“District”), by its attorneys, Bequette,

Billingsley & Kees, P.A., for its Unopposed Motion for Extension of Time, alleges and states:

       1.      Plaintiffs filed their Class and Collective Action Complaint (“Complaint”) on

January 7, 2020. The District’s answer is due January 29, 2020.

       2.      The District requests a short extension of time within which to file its answer or

otherwise respond to the Complaint, such that the District’s answer will be due on or before

Friday, February 7, 2020.

       3.      The District states that the short extension of time is not sought for purposes of

delay but to assure the prompt and efficient administration of justice in this case.

       4.      Counsel for the District has conferred with Plaintiffs’ counsel concerning this

request and is authorized to state that said counsel does not oppose the extension of time

requested herein.

       WHEREFORE, Defendant, Pulaski County Special School District, prays that this Court

grant it up to and including February 7, 2020 within which to file its answer or otherwise respond

to Plaintiffs’ Complaint; and for all other appropriate relief to which the Pulaski County Special

School District may be entitled.
Case 4:20-cv-00020-LPR Document 5 Filed 01/24/20 Page 2 of 2



                           Respectfully submitted,

                           Jay Bequette, Ark. Bar No. 87012
                           W. Cody Kees, Ark. Bar No. 2012118
                           Attorneys for Defendant
                           BEQUETTE, BILLINGSLEY & KEES, P.A.
                           425 West Capitol Avenue, Suite 3200
                           Little Rock, AR 72201-3469
                           Phone: (501) 374-1107
                           Fax: (501) 374-5092
                           Email: jbequette@bbpalaw.com
                                   ckees@bbpalaw.com




                             -2-
